Citation Nr: 0012733	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether the veteran is entitled to a rating higher than 10 
percent for service-connected conjunctivitis.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 RO decision which 
determined that no change was warranted in the prior 
noncompensable evaluation for the veteran's service-connected 
conjunctivitis.  A personal hearing at the RO before a member 
of the Board (i.e., a Travel Board hearing) was held in May 
1997.  The Board remanded the case in August 1997 for further 
development, and the case was returned to the Board in May 
2000.  In a February 2000 decision, the RO increased the 
evaluation for the veteran's service-connected conjunctivitis 
to 10 percent disabling, effective the date of the initial 
grant of service connection.  The veteran has not indicated 
he is satisfied with this rating.  Thus, the claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The veteran's service-connected conjunctivitis is active with 
objective symptoms; neither trachomatous conjunctivitis nor 
impairment of visual acuity as a result thereof has been 
shown.  


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for 
conjunctivitis have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.84a, Diagnostic Code 6018 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1941 to December 1945.  A review of his service medical 
records reveals that he was treated for acute, bilateral 
conjunctivitis in June 1941.  On separation examination in 
December 1945, the veteran's eyes were clinically normal.  

The veteran was seen at a VA medical center in May 1989 with 
multiple complaints, including burning and blurring in both 
eyes.  On examination, it was noted that the sclera was pink 
and within normal limits.  The diagnostic impression was 
blurry vision.  

In an October 1991 decision, the Board granted service 
connection for conjunctivitis.  Pursuant to the Board's 
grant, the RO in a December 1991 rating decision, effectuated 
the grant of service connection and assigned a noncompensable 
evaluation for conjunctivitis, effective April 1989.  

On VA eye examination in February 1992, the veteran 
complained of daily pain and blurring in both eyes.  It was 
noted that his pupils were equal, round, reactive to light, 
and accommodation.  Extraocular movement was full.  Decreased 
visual acuity was attributed to lenticular changes.  It was 
noted that refractive error should be ruled out.  The 
examiner indicated that the veteran's ocular health was 
within normal limits.  

In an August 1992 letter, the RO determined that no change 
was warranted in the noncompensable evaluation assigned for 
the veteran's service-connected conjunctivitis.  

A March 1994 VA medical record reflects that the veteran had 
a history of normal intraocular pressure and cupping.  His 
lashes were clear bilaterally.  It was noted that the veteran 
had symptoms of burning and the sensation of a foreign body 
in his eyes; however, the lids and corneas were improved.  
The examiner indicated that the veteran's decreased visual 
acuity could not be explained by cataracts; however it was 
not attributed to the service-connected conjunctivitis.  

During a March 1997 VA outpatient visit, the veteran said 
that his eyes hurt constantly.  It was noted that he used 
artificial tears 6 times per day with no relief.  He used 
warm compresses on his eyes 4 times per day.  The examiner 
indicated that the sclera was matted and crusty.  The 
diagnoses were decreased visual acuity secondary to 
cataracts, ciliary body cysts, chronic blepharitis, and 
matted lashes.  

During the May 1997 Travel Board hearing, the veteran 
testified that he obtained refills for his eye medication 
from the VA once per month.  He stated that he suffered from 
constant dryness, tearing, aching, and a sand-like feeling in 
his eyes.  He said that he was unable to sleep at night due 
to "unbearable" pain in his eyes.  He complained of redness 
of the eyes, especially in the morning, sensitivity to light 
and "running" from the eyes, when he watched television.  
The veteran testified that he treated his eye condition with 
drops and hot patches.  

A May 1997 VA ophthalmology record shows that the veteran had 
cataracts and ciliary body cysts.  

An October 1997 VA medical record shows that the veteran 
complained of discomfort in both eyes, including itching, 
pain, and feeling of "rocks" in his eyes.  He related that 
he applied daily warm soaks and used artificial tears without 
resolution of his symptoms.  The examiner noted that both of 
his eyes had yellow and green crusty exudate with redness on 
the lower lids.  The diagnostic assessment was 
conjunctivitis, both eyes.  

A November 1997 VA medical record reveals that the veteran 
reported "red eye", sticking and pain in both eyes.  The 
examiner noted blepharitis and matted lashes on both eyelids.  
A mild infection of conjunctivitis pinguecula of both eyes 
was observed.  The diagnostic impression was chronic 
blepharitis.  

An August 1999 VA medical record notes that the veteran's 
vision improved following cataract removal.  It was noted 
that he was treated by a private ophthalmologist who told him 
that he had a small tumor in his right eye.  

In a February 2000 decision, the RO increased the evaluation 
for the veteran's service-connected conjunctivitis to 10 
percent disabling.  


II.  Analysis

The veteran's claim for an increased rating for 
conjunctivitis is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A noncompensable evaluation is warranted for conjunctivitis 
which is healed with no residuals.  If there are residuals, 
the disability should be rated on the residuals.  A 10 
percent evaluation is warranted if there is active 
conjunctivitis with objective symptoms.  The veteran is 
currently receiving the maximum evaluation available under 
the Code.  38 C.F.R. § 4.84a. Diagnostic Code 6018.  

A minimum 30 percent evaluation is warranted for active, 
chronic, trachomatous conjunctivitis with impairment of 
visual acuity.  A noncompensable evaluation is warranted when 
healed, if there are no residuals.  38 C.F.R. § 4.84a; 
Diagnostic Code 6017.  

Service medical records show that the veteran received 
treatment in 1941 for acute conjunctivitis.  Post-service 
medical records, including the 1992 VA optometry examination, 
were negative for evidence of active conjunctivitis.  During 
the 1997 Travel Board hearing, the veteran testified that he 
had eye symptoms such as tearing, aching, redness and 
crusting.  Subsequent VA medical records show treatment for 
conjunctivitis, cataracts and chronic blepharitis.  More 
recent medical records do not reflect clinical findings of 
active conjunctivitis.  Since the veteran is presently 
receiving the maximum schedular rating for bilateral 
conjunctivitis as an active process, a rating in excess of 10 
percent is not warranted.  38 C.F.R. § 4.84a, Diagnostic Code 
6018.  Moreover, there is no medical evidence of record 
reflecting a diagnosis or clinical history of trachomatous 
conjunctivitis or impairment of visual acuity and, thus, an 
increased evaluation under Diagnostic Code 6017 is not 
warranted.  

Although the Board, in the first instance, may not assign an 
extra-schedular rating, it is noted that this case does not 
involve an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards; 
thus, referral of the case to appropriate VA officials, for 
consideration of an extra-schedular rating, is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  There have been no recent hospitalizations for this 
condition, and there is no evidence of marked interference 
with employment in recent years due solely to conjunctivitis 
beyond the industrial impairment acknowledged by the 
schedular rating.  

As the preponderance of the evidence is against the claim for 
an increased rating for conjunctivitis, the benefit of doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased rating for conjunctivitis is denied.  




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

